Citation Nr: 0617982	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability, and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening of the above 
claim.  In the statement of the case, the RO reopened the 
claim, but denied it on the merits.  The RO did not 
specifically address what evidence it considered new and 
material sufficient to reopen the claim.  Therefore, the 
Board must first determine whether new and material evidence 
has been submitted before addressing the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed.Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed.Cir. 2001); see 
also, Butler v. Brown, 9 Vet. App. 171 (1996).  

The veteran participated in a Decision Review Officer hearing 
in March 2004 and a Board central office hearing in March 
2006.  Transcripts of both proceedings have been associated 
with the claims folder.

The issue of service connection for a psychiatric disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a nervous condition in February 1973; the veteran did not 
appeal that denial and it is final.

2.  Evidence received since the February 1973 RO decision 
relates to unestablished facts necessary to substantiate the 
psychiatric disability claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection 
for a psychiatric disability has been met, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2005); 38 
C.F.R. §§ 3.156, 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a psychiatric 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
Supp. 2005).  In order to reopen a claim there must be added 
to the record "new and material evidence."  See 38 U.S.C.A. § 
5108 (West Supp. 2005).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The February 1973 RO decision 
that denied service connection for a nervous condition is 
final and may not be reopened in the absence of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in April 
2002.  The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2005).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

At the time of the February 1973 denial of the claim, 
evidence of record included service medical records from June 
1969 to January 1973.  The examination prior to induction 
into the Navy was negative.  Service medical records showed 
that the veteran was hospitalized from August 17 through 20, 
1971.  The examination revealed that he was severely impaired 
with extreme degrees of immaturity, dependency and 
inadequacy.  The final diagnosis was schizoid personality.  A 
later diagnosis was hypochondrical reaction and it was 
recommended that he be disqualified from submarine duty.  
Clinical records dated in August 1972 showed passive-
dependent type personality.  A Medical Board report dated in 
November 1972 showed a diagnosis of passive-dependent 
personality and no mental illness was found.

Evidence received in the current attempt to reopen the claim 
includes private medical records from G.S.H. dating from 1999 
through 2001.  These records demonstrate the veteran's severe 
and ongoing psychiatric disabilities, to include panic 
attacks, suicidal ideation, depression and bipolar disorder.  
The record also contains outpatient treatment records from 
his VA primary care physician and a VA mental disorders 
examination.

Service connection for the originally claimed nervous 
disorder was denied because the veteran was diagnosed with a 
personality disorder and not a mental disorder.  
Additionally, there was no medical statement establishing a 
nexus between the veteran's claimed psychiatric disability 
and his time in service.  The Board finds that the additional 
evidence is both new and material as defined by regulation.  
See 38 C.F.R. § 3.156(a) (2005).  The new evidence submitted 
in conjunction with the current claim to reopen provides a 
current diagnosis of bipolar disorder, VA outpatient 
treatment records that provide a nexus between the current 
medical condition and service as well as a VA examination 
that states the veteran's condition is not connected to 
service.
  
This new evidence does relate to unestablished facts in this 
case (whether the veteran's psychiatric disability began in 
service, whether he now has the claimed condition and whether 
it is related to service).  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for a psychiatric disability is 
reopened.  See 38 U.S.C.A. § 5108 (West Supp. 2005); 38 
C.F.R. § 3.156(a) (2005).  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is reopened.  To this extent, and to 
this extent only, the appeal is granted.


REMAND

Having reopened the claim of entitlement to service 
connection for a psychiatric disability does not end the 
Board's inquiry.  Rather, in this case, it places upon VA the 
duty to assist the veteran in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and conducting appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a) (West Supp. 2005).

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

The Board notes that in March 2003, the veteran's psychiatric 
outpatient physician indicated that he had been provided with 
21 pages of service medical records to review in conjunction 
with the veteran's examination.  The examiner stated that, 
contrary to the service medical records, there was no 
evidence of personality disorder and certainly no 
passive/dependent features.  Regarding somatization, the 
veteran had no traces of hypochondriasis or psychosomatic 
complaints.  In service, the veteran was noted to be 
restless, unresponsive and having a recurrent mental disorder 
associated with separation anxiety and suicidal ideation.  
The examiner noted that the veteran's history was entirely 
consistent with early stages of what is now called bipolar 
affective disorder.

In the June 2003 VA mental disorders examination report, the 
examiner noted that the veteran did have symptoms of meeting 
the criteria for bipolar disorder.  He had substantial 
documentation of bipolar disorder included in his post-
military treatment with his psychiatrist in the private 
sector.  He lists multiple symptoms of mania including 
grandiosity, hyper-activity, hyper-sexuality, the need for 
little sleep, episodes of impulsivity, spending sprees, 
euphoria, as well as depression.  He also had significant 
cluster B AXIS II traits as well which significantly 
overlapped with his AXIS I diagnosis of bipolar disorder.  
The examiner stated that the symptoms listed in the service 
medical records did not substantiate the diagnosis of either 
major depression or mania.  He did seem to have some degree 
of anxiety related somatic symptoms during the military; 
however, he also had a significant amount of AXIS II issues 
that were also well-documented.  The examiner commented that 
the veteran's behavior while in service was primarily AXIS II 
related and that his AXIS I diagnosis of bipolar disorder was 
not caused by his military service.
In response to the VA mental disorders examination, in 
September 2003, the veteran's psychiatric outpatient 
physician stated that he "was shocked to learn that the 
veteran's request for a service connected rating was turned 
down by the VARO."  See Gen. Psych Medical Assessment, 
September 18, 2003.  The examiner stated that in his years of 
experience, "there are no patients with a diagnosis of 
bipolar disorder who do not have observable personality 
traits, however these traits have no bearing on the primary 
AXIS I diagnosis as they are formed as ways of coping with a 
primary and pre-existing chronic, major mental illness."  
Id.  The examiner also stated that patients with primary AXIS 
II disorders are not capable of sustaining long term 
relationships which rely on empathy and compassion.  It was 
his impression that the veteran had sustained long term 
relationships, behavior that is unlikely for AXIS II 
patients.  Id.

Due to the conflicting VA medical opinions, the Board has 
determined that a board of three psychiatrists or 
psychologists must provide an opinion to clarify the 
conflicting diagnoses.

The Board also notes that the veteran provided testimony 
during the March 2006 central office Board hearing.  During 
this proceeding, the veteran informed VA that in 
approximately 2000, he received Social Security 
Administration (SSA) disability payments for his psychiatric 
disability.  Pursuant to Littke v. Derwinski, 1 Vet. App. 90 
(1990), the AMC should obtain all records associated with 
such determination.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The AMC must contact the SSA and 
obtain any records submitted in 
connection with the veteran's claim for 
SSA disability benefits.

2.  Obtain records of psychiatric 
treatment from the VA Medical Center in 
Cincinnati from November 2003 to the 
present.

3.  After receiving the above evidence, 
to the extent available, schedule the 
veteran for a VA mental disorders 
examination by a panel of three 
psychiatrists or psychologists.  If 
possible, none of the examiners should be 
Dr. A. who conducted the 2003 VA 
examination.

The claims file should be provided to the 
examiners for review in conjunction with 
the examination.  After examining the 
veteran and reviewing the file, the 
examiners should confer and render an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
psychiatric disability that is related to 
a disease or injury incurred during his 
service, to include in-service notations 
of same.

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

4.  Upon completion of the above, the AMC 
should readjudicate the claim.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided with a supplemental 
statement of the case.  If in order, the 
case should then be returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The appellant is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


